Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 26, 1977, convicting him of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree (three counts), and criminal possession of a controlled substance in the seventh degree, upon a *778jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The trial court should have permitted the defense to cross-examine the police witnesses concerning their photographic identification of the defendant (see People v Balsano, 51 AD2d 130). Since the whole thrust of the defendant’s case was misidentification, the prohibiting of any effective questioning in this area deprived the defendant of a fair trial. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.